Van Fleet, J., concurring.
I concur in the judgment. I think that section 489 of the Civil Code is, by clear and necessary implication, repealed by section 22 of article XII of the constitution. But I am not strongly impressed with the position of appellant that section 490 is so dependent upon section 489, to which it refers, as that the repeal of the latter necessarily involved and carried with it the repeal of the former. I do not think there is any such dependence manifest from either the subject matter or the provisions of those two sections. To my mind the reference in section 490 to the preceding section is merely in its nature incidental, and not such a bond of union as to make the life of the one measure that of the other. The vital question in the case, in my judgment, and the one giving rise to the greatest difficulty, is whether section 490 was ever intended or designed by the legislature to give to the passenger a stopover privilege, or the right to a stopover ticket. Upon this question, after a somewhat extended examination of the case and the arguments presented, I am not prepared to say that the conclusion reached in this opinion of the court is not the correct one.